Gould, Associate Justice.
This case presents but a single question, viz.: Where a debtor sells his lands which are subject to a judgment lien, or where they are sold at execution sale under a junior judgment, and the purchaser takes *279and retains possession, and in this state of affairs the debtor dies, is the title or right of- possession of such purchaser affected by a sale under proceedings in the Probate Court for the enforcement of the senior judgment lien, to which he is not a party ? This question was considered and the authorities bearing on it, to some extent, cited and examined in the case of Schmeltz v. Garey, 49 Tex., 49. In conformity with the views expressed in that case and intimated in Lockhart v. Ward, 45 Tex., 227, our opinion is that this question must be answered in the negative.' The judgment is accordingly affirmed.
Affirmed.